LEMMON, J.,
dissents. The Court of Appeal was arguably incorrect in reviewing the merits of this case by a peremptory order under its supervisory jurisdiction rather than by granting the application and either assigning the case for argument or ordering an expedited appeal. Nevertheless, the Court of Appeal has already performed the review of the merits (presumably on the record) that is now ordered by this Court on an expedited basis. I would ignore the disregarding of the procedural *394niceties and review the decision of the Court of Appeal on the merits.